                                                   1   Mark Hardiman (SBN 136602)
                                                       Katherine A. Bowles (SBN 287426)
                                                   2   NELSON HARDIMAN LLP
                                                       1100 Glendon Avenue, 14th Floor
                                                   3   Los Angeles, CA 90024
                                                       Telephone: (310) 203-2800
                                                   4   Facsimile: (310) 203-2727
                                                       Email: mhardiman@nelsonhardiman.com
                                                   5             kbowles@nelsonhardiman.com
                                                   6   Attorneys for Defendant
                                                       Cambridge Healthcare Services
                                                   7
                                                   8                         UNITED STATES DISTRICT COURT
                                                   9                        EASTERN DISTRICT OF CALIFORNIA
                                                  10                                  FRESNO COURTHOUSE
                                                  11   UNITED STATES OF AMERICA                CASE NO.: 1:17–CV–01757–NONE–SAB
                                   90024
                      F loor




                                                       and the STATE OF CALIFORNIA,
NELSON HARDIMAN LLP




                                                  12   ex rel. THOMAS TURNER,                  DEFENDANT CAMBRIDGE
                                   CA LIFO RNIA
                      t h




                                                                                               HEALTHCARE SERVICES’ REPLY
                      14




                                                  13                    Plaintiffs,            TO RELATOR’S OPPOSITION TO
                      Av en ue ,




                                                                                               MOTION TO DISMISS FIRST
                                                  14        v.                                 AMENDED COMPLAINT AND ITS
                                                                                               JOINDER IN CO-DEFENDANTS’
                                   A NGE LES,
                      G le ndon




                                                  15   DYNAMIC MEDICAL SYSTEMS                 ARGUMENTS IN SUPPORT OF
                                                       LLC; JOERNS HEALTHCARE                  COMPANION MOTIONS TO DISMISS;
                                                  16   LLC; COVENANT CARE                      MEMORANDUM OF POINTS AND
                      1100
                                   LOS




                                                       CALIFORNIA LLC; MARINER                 AUTHORITIES
                                                  17   HEALTH CARE MANAGEMENT
                                                       COMPANY; PLUM HEALTHCARE
                                                  18   GROUP LLC; and           Action Filed: February 21, 2018
                                                       CAMBRIDGE HEALTHCARE     Trial Date: None Set
                                                  19   SERVICES,
                                                  20                    Defendants.
                                                  21
                                                  22         Defendant Cambridge Healthcare Services, by and through its attorneys of
                                                  23   record, hereby files its reply to Relator Thomas Turner’s (“Relator”) opposition to
                                                  24   its motion to dismissing the First Amended Complaint (“FAC”) alleging violations
                                                  25   of the federal False Claims Act, 31 U.S.C. §§ 3729-3733 (“FCA”), and the California
                                                  26   False Claims Act, Cal. Gov't Code §§ 12650-12656 (“CA-FCA”), for failure to state
                                                  27   a claim and to allege fraud with sufficient particularity pursuant to Federal Rules of
                                                  28
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   Civil Procedure 12(b)(6) and 9(b), and its joinder in the arguments of co-defendants
                                                   2   Dynamic Medical Systems LLC (“Dynamic”), Joerns Healthcare LLC, Covenant
                                                   3   Care California LLC, Mariner Health Care Management Company and Plum
                                                   4   Healthcare Group LLC in support of their motions to dismiss the FAC for failure to
                                                   5   state a claim.
                                                   6         This reply and joinder are based on the accompanying memorandum of points
                                                   7   and authorities, the files and records in this case, upon such matters as the Court may
                                                   8   take judicial notice, and on such further evidence and argument as may be presented
                                                   9   at any hearing of this motion.
                                                  10   Dated: April 8, 2020                  Respectfully submitted,
                                                  11                                         NELSON HARDIMAN LLP
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12
                                   CA LIFO RNIA
                      t h
                      14




                                                  13                                         By: /s/ M.S. Hardiman
                      Av en ue ,




                                                                                                   Mark S. Hardiman
                                                  14
                                   A NGE LES,
                      G le ndon




                                                  15                                         Attorneys for Defendant
                                                                                             Cambridge Healthcare Services
                                                  16
                      1100
                                   LOS




                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                                                                  2
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1               MEMORANDUM OF POINTS AND AUTHORITIES
                                                   2   I.    INTRODUCTION
                                                   3         Contrary to Relator’s opposition, the FAC does not come close to stating a
                                                   4   valid claim under the FCA or CA-FCA against CHS based on its alleged
                                                   5   “discriminatory billing arrangements” with Dynamic Medical Systems LLC’s
                                                   6   (“Dynamic”), a contracted supplier of mattress rentals.
                                                   7         First, under Rule 12(b)(6), the FAC is missing factual allegations regarding
                                                   8   illegal remuneration and scienter necessary to establish CHS’s FCA or CA-FCA
                                                   9   liability based on its alleged violations of the federal Anti-Kickback Statute, 42
                                                  10   U.S.C. § 1320a-7b (“AKS”) and is also missing factual allegations establishing
                                                  11   discriminatory billing of Medi-Cal services necessary to create such liability based
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   on Dynamic’s alleged violations of the Medi-Cal Anti-Discriminatory Billing Rule,
                                   CA LIFO RNIA
                      t h
                      14




                                                  13   Title 22, California Code of Regulations (“CCR”) §§ 51480(a), 51501. Second,
                      Av en ue ,




                                                  14   under Rule 9(b), the FAC contains zero allegations describing the factual basis for
                                   A NGE LES,
                      G le ndon




                                                  15   the fraud claims against CHS with the required particularity. It is beyond cavil that
                                                  16   a single sentence in a complaint alleging in conclusory fashion that CHS “manages
                      1100
                                   LOS




                                                  17   37 SNFs [in Northern and Southern California] and entered into discriminatory
                                                  18   billing agreements with Dynamic” does not satisfy Rule 9(b)’s “who, what, when,
                                                  19   where and how” pleading requirement for fraud claims.
                                                  20         As such, Relator’s proverbial “shot in the dark” complaint against CHS should
                                                  21   be dismissed with prejudice for failure to an FCA or CA-FCA claim pursuant to
                                                  22   Rules 12(b)(6) and 9(b).
                                                  23   II.   THE FAC FAILS TO ALLEGE THE ESSENTIAL ELEMENTS OF AN
                                                             AKS VIOLATION SUPPORTING FCA AND CA-FCA LIABILITY
                                                  24
                                                  25         Relator does not dispute that his FAC needs to allege the essential elements
                                                  26   of any AKS violation supporting FCA or CA-FCA liability. However, his claim of
                                                  27   illegal remuneration is based solely on generic allegations that Dynamic’s daily
                                                  28   mattress rental charge to SNFs of three to six dollars for SNF “facility segment”
                                                                                                 1
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   patients was considerably lower than its $23 charge to the Medi-Cal “share of cost
                                                   2   segment” (“SOC”) patients, thereby increasing the share of the monthly capitation
                                                   3   amount paid to the SNFs by the Medi-Cal program versus the patients. Absent any
                                                   4   factual allegations that Dynamic’s contracted “facility segment” charges to SNFs
                                                   5   were below fair market value (thereby arguably supporting an inference of an intent
                                                   6   to induce referrals), the FAC contains no facts indicating that the SNFs received
                                                   7   illegal remuneration instead of paying a fair price for the necessary rental mattresses
                                                   8   that they were required to provide. In particular, the allegation that Dynamic
                                                   9   overbilled Medi-Cal SOC patients does not logically indicate that its lower fees for
                                                  10   the “facility segment patients” were kickbacks and creates no plausible AKS
                                                  11   liability for the SNFs when they allegedly received the same monthly Medi-Cal
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   capitation fee (i.e., no financial benefit) regardless of the share paid by the Medi-Cal
                                   CA LIFO RNIA
                      t h
                      14




                                                  13   program versus the patient.
                      Av en ue ,




                                                  14         While Relator is correct that FCA scienter need only be generally alleged in
                                   A NGE LES,
                      G le ndon




                                                  15   most cases, he ignores the fact that the FAC does not even generally allege that CHS
                                                  16   “knowingly and willfully” violated the AKS, an essential element of this criminal
                      1100
                                   LOS




                                                  17   offense. This deficiency is fatal because the FCA’s “knowing” scienter requirement
                                                  18   (encompassing reckless disregard) is significantly different and cannot substitute for
                                                  19   at least pleading the criminal “willfulness” required for an AKS violation. Although
                                                  20   Relator quibbles that the AKS scienter element is met if he shows that Dynamic
                                                  21   provided remuneration to CHS with the intent to reduce referrals, this is just another
                                                  22   way of saying that he must allege that CHS knew this remuneration was illegal
                                                  23   because it was in exchange for patient referrals, rather than legitimate compensation
                                                  24   for Dynamic’s mattress rental services. See Hanlester Network v. Shalala, 551 F.3d
                                                  25   1390, 1400 (9th Cir. 1995) (under AKS’s “willfulness” scienter requirement, a
                                                  26   defendant must “engage in prohibited conduct with the specific intent to disobey the
                                                  27
                                                  28
                                                                                                   2
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   law”);1 U.S. v. Starks, 157 F.3d 833, 837-838 (11th Cir. 1998) (under the AKS,
                                                   2   approving jury instruction that “willfully” means “the act was committed voluntarily
                                                   3   and purposely, with the specific intent to do something the law forbids, that is with
                                                   4   a bad purpose, either to disobey or disregard the law.”)
                                                   5          Regardless, the FAC’s failure to allege that CHS “knowingly and willfully”
                                                   6   violated the AKS or to include any factual allegations establishing that CHS’s
                                                   7   payments to Dynamic were anything other than fair market for the mattress rentals
                                                   8   requires his FCA and CA-FCA claims predicated on AKS violations to be dismissed.
                                                   9   Enforcing this basic pleading requirement is especially appropriate when Relator’s
                                                  10   allegation that CHS “contacted Dynamic and Joerns in 2017 requesting that their
                                                  11   SOC rates be set so that they were equal to their facility rates,” FAC, ¶ 52, flatly
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   contradicts CHS’s willful involvement or ratification of the alleged illegal scheme.
                                   CA LIFO RNIA
                      t h
                      14




                                                  13
                      Av en ue ,




                                                       III.   THE FAC FAILS TO ALLEGE A MEDI-CAL DISCRIMINATORY
                                                  14          BILLING ARRANGEMENT SUPPORTING FCA AND CA-FCA
                                   A NGE LES,




                                                              LIABILITY
                      G le ndon




                                                  15
                                                              Relying on In re Legacy Post-Acute Rehab, an administrative decision by the
                                                  16
                      1100
                                   LOS




                                                       California Department of Health Care Services’ (DHCS) Office of Administrative
                                                  17
                                                       Hearings and Appeals, Relator contends that the Medi-Cal Discriminatory Billing
                                                  18
                                                       Rule was violated by Dynamic’s charging of a higher mattress rental for SOC
                                                  19
                                                       patients than for facility segment patients. However, this administrative decision is
                                                  20
                                                       not only of no precedential value, but appears to fly in the face of the language of
                                                  21
                                                       the Rule – as set forth in 22 C.C.R. §§ 51480(a) and § 51501(a) – which is expressly
                                                  22
                                                       limited to bills or charges to Medi-Cal that are higher than those charged to the
                                                  23
                                                  24   1
                                                         Contrary to Relator’s opposition, the 2010 AKS amendment only abrogated the
                                                  25   Hanlester court’s additional ruling that a defendant must also “know that [the AKS]
                                                  26   prohibits offering or paying remuneration to induce referrals.” Hanlester, 551 F.3d
                                                       at 1400; see 42 U.S.C. § 1320(a)-7b(h) (“With respect to violations of [the AKS], a
                                                  27   person need not have actual knowledge of this section or specific intent to commit a
                                                  28   violation of this section.”)
                                                                                                  3
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   public or others for “comparable services . . . under comparable circumstances.” 22
                                                   2   C.C.R. § 51501(a).
                                                   3         With the possible exception of Dynamic’s alleged rare billing of wound care
                                                   4   mattress rentals to Medi-Cal at a rate higher than allegedly charged for “facility
                                                   5   segment” patients, Relator’s opposition fails to explain how Dynamic’s alleged
                                                   6   rental rates to Medi-Cal “SOC” patients for services that were not covered by the
                                                   7   Medi-Cal program can constitute a CHS “bill” or “charge” to the Medi-Cal program
                                                   8   for covered services within the meaning of the Rule. The fact that the Medi-Cal
                                                   9   program requires SNFs to deduct amounts spent by a Medi-Cal beneficiary on non-
                                                  10   covered necessary services from the patient’s SOC does not magically or obviously
                                                  11   covert the SNFs’ accurate reports of these deductions into SNF bills or charges to
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   the Medi-Cal program for covered services that are subject to the Rule.
                                   CA LIFO RNIA
                      t h
                      14




                                                  13         Simply alleging that Dynamic charged Medi-Cal for covered wound care
                      Av en ue ,




                                                  14   mattresses at a rate higher than that it charged for “facility segment” patients for
                                   A NGE LES,
                      G le ndon




                                                  15   mattresses not covered by Medi-Cal also fails to cross the Rule 12(b)(6) finish line.
                                                  16   Because the FAC contains no allegations establishing that Dynamic’s lower rental
                      1100
                                   LOS




                                                  17   rates for the allegedly largest “facility segment” of patients was its “usual charge to
                                                  18   the public” or that such rentals were comparable to the covered rentals provided to
                                                  19   Medi-Cal wound care patients, Relator has failed to establish a violation of the Medi-
                                                  20   Cal Discriminatory Billing Rule.
                                                  21         Consequently, Relator’s FCA and CA-FCA claims predicated on CHS’s
                                                  22   violations of the Medi-Cal Discriminatory Rule also fail to state a claim and should
                                                  23   be dismissed.
                                                  24   IV.   THE FAC FAILS TO PLAUSIBLY ALLEGE ANY FALSE CLAIMS
                                                  25         In his opposition, Relator characterizes the FAC’s failure to describe any
                                                  26   Medi-Cal false claims (which his opposition now concedes are the only ones at
                                                  27   issue) as a Rule 9(b) issue. While Rule 9(b) is certainly not satisfied, the FAC also
                                                  28   violates Rule 8 because it does not plausibly allege that CHS submitted any false
                                                                                                  4
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   Medi-Cal claims resulting from alleged violations of the AKS or the Medi-Cal
                                                   2   Discriminatory Billing Rule.
                                                   3         Although Relator’s opposition now hints that CHS’s Medi-Cal reports of the
                                                   4   required deductions to Medi-Cal patients’ SOC for amounts they paid for non-
                                                   5   covered necessary services were somehow false or that the SNFs’ cost reports may
                                                   6   have somehow been false claims, the FAC contains no factual allegations
                                                   7   corroborating these theories and otherwise fails to show how that any false Medi-
                                                   8   Cal claims were actually submitted by CHS. On the contrary, absent any allegation
                                                   9   that the Medi-Cal patients did not pay their share of costs, the FAC simply indicates
                                                  10   that the SNFs accurately reported the required deduction from the patients’ SOC to
                                                  11   Medi-Cal and that CHS was paid the same monthly capitation amount even if the
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   Medi-Cal program’s share of the amount was higher than the patients’ share of cost.
                                   CA LIFO RNIA
                      t h
                      14




                                                  13         As previously explained, these allegations are patently insufficient to
                      Av en ue ,




                                                  14   plausibly establish that CHS submitted false Medi-Cal claims resulting from
                                   A NGE LES,
                      G le ndon




                                                  15   violations of the AKS or the Medi-Cal Discriminatory Billing Rule when the total
                                                  16   amount of fixed reimbursement CHS allegedly received for treating a Medi-Cal
                      1100
                                   LOS




                                                  17   patient did not vary based on the patient’s SOC and CHS did not refer Medi-Cal
                                                  18   SOC patients to Dynamic for mattress rentals reimbursed by Medi-Cal with the
                                                  19   exception of an allegedly small category of patients requiring wound care. Without
                                                  20   any factual explanation of how and why any identifiable false CHS claims “resulted”
                                                  21   from the alleged AKS and Rule violations, Relator’s FCA and CA-FCA claims must
                                                  22   be dismissed for failure to state a claim.
                                                  23   V.    THE FAC DOES SATISFY THE FCA AND CA-FCA’S DEMANDING
                                                  24         MATERIALITY REQUIREMENT
                                                  25         Relator cites no authority for his startling proposition that Universal Health
                                                  26   Services v. U.S. ex rel. Escobar, 136 S. Ct. 1989 (2016) application of a “demanding”
                                                  27   materiality standard was limited to false certification claims because there is none.
                                                  28
                                                                                                    5
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   Instead, the Supreme Court made clear that under the FCA’s general materiality
                                                   2   requirement, a defendant’s “misrepresentation must be material to the other party's
                                                   3   course of action” and “statutory, regulatory, and contractual requirements are not
                                                   4   automatically material, even if they are labeled conditions of payment.” Id. at 2001;
                                                   5   see U.S. ex rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1174 (9th Cir. 2006)
                                                   6   (An FCA claim has four elements: “(1) a false statement or fraudulent course of
                                                   7   conduct, (2) made with scienter, (3) that was material, causing (4) the government
                                                   8   to pay out money or forfeit moneys due.”)
                                                   9         In this case, the FAC alleges no facts establishing that CHS’s alleged
                                                  10   violations of the AKS and the Medi-Cal Discriminatory Billing Rule caused or
                                                  11   would have caused the program to not pay the SNF’s claims for Medi-Cal services.
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   See U.S. ex rel. Mei Ling v. City of Los Angeles, 2018 WL 3814498, at *16 (C.D.
                                   CA LIFO RNIA
                      t h
                      14




                                                  13   Cal. July 25, 2018) (under Escobar, relator must allege facts indicating “either that
                      Av en ue ,




                                                  14   the government would not have paid the claims at issue if it had known of the alleged
                                   A NGE LES,
                      G le ndon




                                                  15   noncompliance or that it has not paid claims in similar cases of noncompliance.”)
                                                  16   While Relator now points to Physicians & Surgeons, 6 Cal. App. 4th 968 (1992) as
                      1100
                                   LOS




                                                  17   supposed proof of materiality, the short answer to that argument is that this case did
                                                  18   not involve Medi-Cal’s application of the Rule to higher charges paid by a Medi-Cal
                                                  19   SOC patient for non-covered services and, in any event, the FCA requires the
                                                  20   materiality of CHS’s alleged misrepresentations to be factually alleged in the FAC.
                                                  21   Since the FAC fails to do so, Relator’s FCA and CA-FCA claims must be dismissed
                                                  22   for failure to allege materiality, an essential element necessary to establish FCA or
                                                  23   CA-FCA liability.
                                                  24   VI.   THE FAC DOES NOT SATISFY RULE 9(B)
                                                  25         Even if plausible FCA and CA-FCA claims had been alleged, Relator’s FAC
                                                  26   is still subject to dismissal under Rule 9(b) because it fails to describe CHS’s alleged
                                                  27   FCA and CA-FCA violations with factual particularity. Indeed, the FAC contains
                                                  28   no facts at all establishing CHS’s knowing involvement in any fraud scheme or
                                                                                                   6
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   conspiracy.
                                                   2         Relator’s contrary argument ignores Rule 9(b)’s requirement of factual
                                                   3   particularity. In Relator’s mistaken view, his allegations that CHS SNFs and
                                                   4   Dynamic (“Who”) violated the FCA by entered into illegal discriminatory billing
                                                   5   and kickback arrangements (“What”) sometime between 2006 and the present
                                                   6   (“When”) in California (“Where”) by submitting SOC letters to Medi-Cal (“How”)
                                                   7   satisfies Rule 9(b). Not so. These conclusory allegations are entirely devoid of the
                                                   8   factual details necessary to reasonably inform CHS of the factual basis for Relator’s
                                                   9   fraud claims against the company.
                                                  10         Specifically, the FAC fails to identify (1) which CHS SNFs had an illegal
                                                  11   arrangement with Dynamic and when such arrangements were in effect between
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12   2006 and the present, (2) any CHS agreement with Dynamic that included
                                   CA LIFO RNIA
                      t h
                      14




                                                  13   Dynamic’s allegedly discriminatory rental charges, (3) any CHS owner, officer or
                      Av en ue ,




                                                  14   agent that had knowledge or any other involvement in the allegedly illegal
                                   A NGE LES,
                      G le ndon




                                                  15   arrangements with the SNFs, (4) any CHS SNF Medi-Cal SOC patient that was
                                                  16   actually charged Dynamic’s billing rate for mattress rentals not covered by Medi-
                      1100
                                   LOS




                                                  17   Cal, and (5) any CHS Medi-Cal claim or SOC statement involving Dynamic’s
                                                  18   allegedly excessive charges to a Medi-Cal SOC patient. Given this factual void, the
                                                  19   FAC’s allegation of a Dynamic discriminatory billing scheme involving SNFs in
                                                  20   general does not cure Relator’s failure to allege any facts connecting and establishing
                                                  21   CHS’s knowing involvement in that scheme.
                                                  22         Relator’s reliance on U.S. ex rel. Swoben v. United Healthcare Insurance
                                                  23   Company, 848 F.3d 1161 (9th Cir. 2016) is particularly inapposite because the Ninth
                                                  24   Circuit ruled in that case that Rule 9(b) is not satisfied by only providing a defendant
                                                  25   with the notice of the nature of the FCA claims without any supporting factual
                                                  26   allegations:
                                                  27         [Relator’s] allegations may be sufficient to ‘give defendants notice of
                                                  28         the particular misconduct which is alleged to constitute the fraud
                                                                                                   7
                                                                      DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                            IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1         charged so that they can defend against the charge,’ but they are
                                                   2         insufficient to show the allegations against these defendants have a
                                                   3         ‘factual basis.’ The allegations describe some details of a generalized
                                                   4         scheme, but they provide no details linking these defendants to the
                                                   5         scheme. Such allegations are insufficient under Rule 9(b).
                                                   6   Id. at 1182 (quoting Bly–Magee v. California, 236 F.3d 1014, 1018-1019 (9th
                                                   7   Cir. 2001) (internal citation omitted)); see also U.S. ex rel. Shapiro v. Fairfax
                                                   8   Discount Pharmacy, 2018 WL 6185956, at *3 (C.D. Cal. March 7, 2018)
                                                   9   (under Rule 9(b), dismissing FCA complaint that lumped multiple defendants
                                                  10   together and failed to inform each defendant separately of the allegations
                                                  11   surrounding his alleged participation in the fraud).
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12         So here, for the same reason, the FAC must be dismissed pursuant to
                                   CA LIFO RNIA
                      t h
                      14




                                                  13   Rule 9(b) because it wholly fails to allege the factual basis for Relator’s FCA
                      Av en ue ,




                                                  14   and CA-FCA claims against CHS.           While collective allegations against
                                   A NGE LES,
                      G le ndon




                                                  15   defendants can be permissible, they do not excuse Relator’s complete “failure
                                                  16   to allege particular details of the scheme as applied to [CHS].” Swoben, 848
                      1100
                                   LOS




                                                  17   F.2d at 1184.
                                                  18   VII. JOINDER IN CO-DEFENDANTS’ MOTIONS TO DISMISS
                                                  19         In the interest of brevity and unnecessary duplication, CHS also joins the
                                                  20   other arguments made by co-defendants’ motions to dismiss the FAC, including
                                                  21   dismissal based on the FCA and CA-FCA’s public disclosure bars.
                                                  22   //
                                                  23   //
                                                  24   //
                                                  25   //
                                                  26   //
                                                  27   //
                                                  28   //
                                                                                                   8
                                                                   DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                         IN SUPPORT OF MOTION TO DISMISS FAC
                                                   1   VIII. CONCLUSION
                                                   2         For the foregoing reasons, Relator’s FAC should be dismissed pursuant
                                                   3   to Rules 12(b)(6) and 9(b) for failure to state a valid FCA or CA-FCA claim.
                                                   4   Dated: April 8, 2020                Respectfully submitted,
                                                   5                                       NELSON HARDIMAN LLP
                                                   6
                                                   7                                       By: /s/ M.S. Hardiman
                                                                                                 Mark S. Hardiman
                                                   8
                                                   9                                       Attorneys for Defendant
                                                                                           Cambridge Healthcare Services
                                                  10
                                                  11
                                   90024
                      F loor
NELSON HARDIMAN LLP




                                                  12
                                   CA LIFO RNIA
                      t h
                      14




                                                  13
                      Av en ue ,




                                                  14
                                   A NGE LES,
                      G le ndon




                                                  15
                                                  16
                      1100
                                   LOS




                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                                                                9
                                                                  DEFENDANT CAMBRIDGE HEALTHCARE SERVICES’ REPLY
                                                                        IN SUPPORT OF MOTION TO DISMISS FAC
